Citation Nr: 1812214	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  04-40 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board provided detailed historical recitations in its previous remand order, and they are incorporated by reference. 

This case was most recently remanded by the Board in August 2017 for additional development.  It has now been returned for further appellate action.  For the reasons discussed below, the Board finds that an additional remand is needed.  Stegall v. West, 11 Vet. App. 268, 271.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Specifically, in August 2017, the Board remanded the appeal to determine the nature and severity of the Veteran's left knee DJD with a specific request that the knee be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  No clinical evidence reflects that range of motion testing has been done with and without weight-bearing and the August 2017 examiner contradicted the findings of pain on weight-bearing and nonweight-bearing.

Therefore, further development is required to determine the severity of the Veteran's left knee disorder and ensure compliance with the law requiring testing on weight-bearing and nonweight-bearing.   

As the issue of TDIU is inextricably intertwined with the left knee claim, that claim will also be remanded pending the adjudication of the left knee claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding, pertinent VA or private treatment records and associate those documents with the claims file.

2.  Schedule the Veteran for an examination to assist in determining the current severity of his left knee disorder.  The examiner should review all evidence associated with the record.  All indicated tests and studies should be conducted.  

The examiner should provide all information required for rating purposes, to specifically include the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left knee, as well as any paired joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should directly comment on any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the left knee disorder, to include any loss of range of motion due to pain or during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups or pain. 

The examiner should also directly and clearly comment on the presence of pain, if any, on weightbearing and nonweight-bearing.

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

3.  Readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




